Citation Nr: 1231504	
Decision Date: 09/13/12    Archive Date: 09/19/12

DOCKET NO.  10-12 926	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUE

Entitlement to an effective date prior to January 8, 2008 for the grant of service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Curameng, Counsel



INTRODUCTION

The Veteran had active duty service from October 1965 to January 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a October 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran's notice of disagreement was received in November 2009.  A statement of the case was issued in March 2010, and a substantive appeal was received in March 2010. 

On substantive appeal, the Veteran checked the appropriate box to indicate that he wanted a hearing before the Board at the RO.  On a form received in April 2010, the Veteran checked the appropriate line to specify that he wanted a Board video conference hearing.  By statement received in December 2010, the Veteran reiterated that request.  A hearing was then scheduled for July 2011.  However, by statement received in June 2011, the Veteran requested that the RO reschedule the hearing.  It appears to the Board that there was a typographical error as the Veteran had cancelled a June 27, 2011 hearing, when the hearing was scheduled for July 27, 2011.  By form received in July 2011, the Veteran checked the appropriate line to indicate his request for Board video conference hearing and to waive an in person hearing.  A Board video conferencing was then scheduled for September 2011.  By statement received in September 2011, the Veteran's representative withdrew the request for a hearing.

Although the Veteran did initiate appeal for the issue of entitlement to an effective date prior to January 8, 2008 for the grant of service connection for bilateral hearing loss, the Veteran did not perfect appeal subsequent to the statement of the case dated in June 2011.  By statement received in September 2011, the Veteran withdrew the claim.  

The Board notes that the Veteran was originally represented by The American Legion.  However, by form received in July 2012, the Veteran changed representation to Disabled American Veterans.


FINDING OF FACT

In September 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran's representative at the time that a withdrawal of the issue of entitlement to an effective date prior to January 8, 2008 for the grant of service connection for tinnitus, is requested.


CONCLUSION OF LAW

The criteria for withdrawal of the issue of entitlement to an effective date prior to January 8, 2008 for the grant of service connection for tinnitus by the appellant's authorized representative have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, through his authorized representative at the time, has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.

By statement received in September 2011, the Veteran's representative stated that the Veteran wished to withdraw all appeals currently pending with the VA with regards to tinnitus.  Accordingly, the issue is no longer in appellate status.  


ORDER

The Veteran's appeal of entitlement to an effective date prior to January 8, 2008 for the grant of service connection for tinnitus is dismissed.




		
T. D. JONES
	Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


